Title: Adams’ Minutes of the Wadsworth Trial: Plymouth Inferior Court, Plymouth, April 1766
From: Adams, John
To: 


       Wadsworth vs. Loring et als.
       Paine. Wadsworth, a Commissioner of Duxborough to take Care of the Herring Way.
       Q. Whether Wadsworth did any Thing to defeat the Condition?
       Levi Loring. Deposition. Making Interest. Told Town, nothing was done.
       
        Thomas Adams.
       
       Pirez Loring. Would make Interest, but Loring said it was not fair.
       
       Jno. McGlathly. Judah Sampson came and wantd him to see how many would vote for Wadsworth.
       Abner Louden. Askd to go to Meeting but not to vote. Voted against it.
       Job Brewster. General talk unfair to make Interest.
       434. 435. 436. Our Act.
       Confession—whose case.
       
        Hovey.
        
       
       Coll. Bradford. Fair Vote.
       Deacon Wadsworth. Defendants said make what Interest you can and so will I. Aggrievd the People.
       Prior. Enemy.
       P. Sampson. Petition not to give up the Priviledge.
      